The second and third exceptions to the master's report raise the question as to whether or not the attempt of the defendant, who, to his own knowledge, was suffering from syphilis, the Wasserman test resulting in a four plus report, to force the petitioner to have sexual intercourse with him against her will, constitutes extreme cruelty under the Blackwell act. I have no hesitancy in finding that it does. The second and third exceptions will be sustained, but, in view of this finding, it is unnecessary for me to consider the first exception. I will advise an order accordingly. *Page 133